Name: First Commission Directive 78/386/EEC of 18 April 1978 amending the Annexes to Directive 66/401/EEC on the marketing of fodder plant seed
 Type: Directive
 Subject Matter: marketing;  plant product;  means of agricultural production
 Date Published: 1978-04-25

 Avis juridique important|31978L0386First Commission Directive 78/386/EEC of 18 April 1978 amending the Annexes to Directive 66/401/EEC on the marketing of fodder plant seed Official Journal L 113 , 25/04/1978 P. 0001 - 0012 Greek special edition: Chapter 03 Volume 20 P. 0221 Spanish special edition: Chapter 03 Volume 13 P. 0292 Portuguese special edition Chapter 03 Volume 13 P. 0292 Finnish special edition: Chapter 3 Volume 9 P. 0197 Swedish special edition: Chapter 3 Volume 9 P. 0197 FIRST COMMISSION DIRECTIVE of 18 April 1978 amending the Annexes to Directive 66/401/EEC on the marketing of fodder plant seed (78/386/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 66/401/EEC of 14 June 1966 on the marketing of fodder plant seed (1), as last amended by Directive 78/55/EEC (2), and in particular Article 21a thereof, Whereas, in the light of the development of scientific and technical knowledge, Annexes I, II and III to the Directive should be amended for the set reasons out below; Whereas, in order to improve the genetic value of seeds, provision should be made for varietal purity standards which the crop must satisfy in the case of certain spiecies; Whereas in this respect, in the case of self-fertilized species and of apomictic uniclonal varieties of Poa spp., provision should be made for varietal purity standards which the seeds must satisfy; Whereas provision should be made for conditions to be satisfied by the crop as regards the presence of harmful organisms which reduce the usefulness of the seed; Whereas special standards should be set in respect of the maximum content of further undesiderable or noxious seeds as Agropyron repens, Avena ludoviciana, Avena sterilis, Melilotus spp., Sinapis arvensis, Raphanus raphanistrum or Rumex species other than Rumex acetosella, Rumex crispus and Rumex obtusifolius; Whereas standards in respect of minimum germination capacity and of minimum analytical purity should be adapted in the light of the development of the seed quality normally achieved; Whereas, in order to satisfy the conditions for official examination of seed carried out in accordance with current international methods, it is necessary to revise certain provisions; Whereas the measures provided for in this Directive are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DIRECTIVE: (1)OJ No 125, 11.7.1966, p. 2298/66. (2)OJ No L 16, 20.1.1978, p. 23. Article 1 Directive 66/401/EEC is hereby amended as follows: 1. Annex I shall read as follows: ANNEX I CONDITIONS TO BE SATISFIED BY THE CROP 1. The previous cropping of the field shall not have been incompatible with the production of seeds of the species and variety of the crop, and the field shall be sufficiently free from such plants which are volunteers from previous cropping. 2. The crop shall conform to the following standards as regards distances from neighbouring sources of pollen which may result in undesiderable foreign pollination: >PIC FILE= "T0013081"> These distances can be disregarded if there is sufficient protection from any undesiderable foreign pollination. 3. Plants of other species, the seeds of which are difficult to distinguish from the crop seeds in a laboratory test, shall be at a low level. In particular, crops of lolium species shall conform to the following conditions : the number of plants of a lolium species other than the crop species shall not exceed: - one per 50 m2 for the production of basic seed, - one per 10 m2 for the production of certified seed. 4. The crop shall have sufficient varietal identity and varietal purity. In particular, crops of the species or varieties other than Pisum arvense or apomictic uni-clonal varieties of Poa spp. shall conform to the following standards : the number of plants of the crop species which are recognizable as obviously not being true to the variety shall not exceed: - one per 30 m2 for the production of basic seed, - one per 10 m2 for the production of certified seed. 5. Harmful organisms which reduce the usefulness of the seed shall be at the lowest possible level. 6. The satisfaction of the abovementioned standards or other conditions shall be examined in official field inspections. These field inspections shall be carried out in accordance with the following conditions: A. The condition and the stage of development of the crop shall permit an adequate examination. B. There shall be at least one field inspection. C. The size, the number and the distribution of the portions of the field to be inspected in order to examine the satisfaction of the provisions of this Annex shall be determined in accordance with appropriate methods.' 2. Annex II shall read as follows: "ANNEX II CONDITIONS TO BE SATISFIED BY THE SEED I. CERTIFIED SEED 1. The seed shall have sufficient varietal identity and purity. In particular, the seed of Pisum arvense and of apomictic uni-clonal varieties of Poa spp. shall conform to the following standards or other conditions : the minimum varietal purity shall be of 98 %. The minimum varietal purity shall be examined mainly in field inspections carried out in accordance with the conditions laid down in Annex I. 2. The seed shall conform to the following standards or other conditions as regards germination, analytical purity and content of seeds of other plant species, including Lupin seeds of another colour and of bitter Lupin seeds: A. Table: >PIC FILE= "T0013082"> >PIC FILE= "T0013083"> B. Standards or other conditions applicable where reference is made to them in the table under Section I (2) (A) of this Annex: (a) All fresh and healthy seeds which do not germinate after pre-treatment shall be regarded as seeds which have germinated. (b) Up to the maximum quantity indicated, hard seed present shall be regarded as seed capable of germination. (c) A maximum total of 0 78 % by weight of seeds of other Poa species shall not be regarded as an impurity. (d) A maximum of 1 % by weight of seeds of Trifolium pratense shall not be regarded as an impurity. (e) A maximum total of 0 75 % by weight of seeds of Lupinus albus, Lupinus angustifolius, Lupinus luteus, Pisum arvense, Vicia faba spp., Vicia pannonica, Vicia sativa, Vicia villosa in an other relevant species shall not be regarded as an impurity. (f) The prescribed maximum percentage by weight of seeds of a single species shall not apply to seeds of Poa spp. (g) A maximum total of two seeds of Avena fatua, Avena ludoviciana, Avena sterilis in a sample of the prescribed weight shall not be regarded as an impurity where a second sample of the same weight is free from any seeds of these species. (h) The presence of one seed of Avena fatua, Avena ludoviciana, Avena sterilis in a sample of the prescribed weight shall not be regarded as an impurity where a second sample of twice the prescribed weight is free from any seeds of these species. (i) The determination of seeds of Avena fatua, Avena ludoviciana, Avena sterilis by number need not be carried out unless there is doubt whether the conditions laid down in column 12 have been satisfied. (j) The determination of seeds of Cuscuta spp. by number need not be carried out unless there is doubt whether the conditions laid down in column 13 have been satisfied. (k) The presence of one seed of Cuscuta spp. in a sample of the prescribed weight shall not be regarded as an impurity where a second sample of the same weight is free from any seeds of Cuscuta spp. (l) The weight of the sample for the determination of seeds of Cuscuta spp. by number shall be twice the weight specified in column 4 of Annex III for the relevant species. (m) The presence of one seed of Cuscuta spp. in a sample of the prescribed weight shall not he regarded as an impurity where a second sample of twice the prescribed weight is free from any seeds of Cuscuta spp. (n) The determination of seeds of Rumex spp. other than Rumex acetosella by number need not be carried out unless there is doubt whether the conditions laid down in column 14 have been satisfied. (o) The percentage by number of Lupin seeds of another colour shall not exceed: >PIC FILE= "T0013267"> (p) The percentage by number of bitter Lupin seeds in varieties other than bitter Lupin shall not exceed: >PIC FILE= "T0013084"> 3. Harmful organisms which reduce the usefulness of the seed shall be at the lowest possible level. II. BASIC SEED Subject to the provisions below, the conditions laid down in Section I of this Annex shall apply to basic seed: 1. The seed of Pisum arvense and of apomictic uni-clonal varieties of Poa spp. shall conform to the following standards or other conditions : the minimum varietal purity shall be of 99 77 %. The minimum varietal purity shall be examined mainly in field inspections carried out in accordance with the conditions laid down in Annex I. 2. The seed shall satisfy the following standards or other conditions: A. Table: >PIC FILE= "T0013085"> >PIC FILE= "T0013086"> B. Standard or other conditions applicable where reference is made to them in the table under Section II (2) (A) of this Annex: (a) A maximum total of 80 seeds of Poa spp. shall not be regarded as an impurity. (b) The condition laid down in column 3 is not applicable to the seeds of Poa spp. The maximum total content of seeds of Poa spp. other than the species to be examined shall not exceed one in a sample of 500 seeds. (c) A maximum total of 20 seeds of Poa spp. shall not be regarded as an impurity. (d) The determination of seeds of Melilotus spp. by number need not be carried out unless there is doubt whether the conditions laid down in column 7 have been satisfied. (e) The presence of one seed of Melilotus spp. in a sample of the prescribed weight shall not be regarded as an impurity where a second sample of twice the prescribed weight is free from any seeds of Melilotus spp. (f) The condition (c) laid down in Section I (2) of this Annex is not applicable. (g) The condition (d) laid down in Section I (2) of this Annex is not applicable. (h) The condition (e) laid down in Section I (2) of this Annex is not applicable. (i) The condition (f) laid down in Section I (2) of this Annex is not applicable. (j) The conditions (k) and (m) laid down in Section I (2) of this Annex are not applicable. (k) The percentage by number of bitter Lupin seeds in varieties other than bitter Lupin shall not exceed 1 %. III. COMMERCIAL SEED Subject to the provisions below, the conditions laid down in Section I (2) and (3) of this Annex shall apply to commercial seed: 1. The percentages by weight laid down in columns 5 and 6 of the table under Section I (2) (A) of this Annex are increased by 1 %. 2. In Poa annua a maximum total of 10 % by weight of seeds of other Poa species shall not be regarded as an impurity. 3. In Poa spp. other than Poa annua a maximum total of 3 % by weight of seeds of other Poa species shall not be regarded as an impurity. 4. In Hedisarum coronarium a maximum total of 1 % by weight of seeds of Melilotus spp. shall not be regarded as an impurity. 5. The condition (d) laid down in Section I (2) of this Annex for Lotus corniculatus is not applicable. 6. In Lupin species: (a) the minimum analytical purity shall be 97 % by weight; (b) the percentage by number of Lupin seeds of another colour shall not exceed: >PIC FILE= "T0013087"> 7. In Vicia spp. a maximum total of 6 % by weight of seeds of Vicia pannonica, Vicia villiosa or related cultivated species in another relevant species shall be not regarded as an impurity. 8. In Vicia pannonica, Vicia sativa, Vicia villosa the minimum analytical purity shall be 97 % by the weight." 3. Annex III shall read as follows: "ANNEX III LOT AND SAMPLE WEIGHTS >PIC FILE= "T0013265"> >PIC FILE= "T0013088"> Article 2 1. Member States shall bring into force the laws, regulations or administrative provisions necessary to comply with: - on 1 January 1981, the provisions of Article 1 (1) in respect of Annex I (3) and (4), Article 1 (2) in respect of Annex II (I) (1), and of Annex II (II) (1), - the other provisions of this Directive, not later than 1 July 1980. 2. Member States shall ensure that fodder plant seed is subject to no marketing restrictions due to the different dates of implementation of this Directive, in accordance with the second indent of paragraph 1. Article 3 This Directive is addressed to the Member States. Done at Brussels, 18 April 1978. For the Commission Finn GUNDELACH Vice-President